DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 and 1/5/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 1, 9, 11, 13, 15, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bekele (US Pub. 2011/0027428 A1) in view of Danielson et al. (US 6,602,447 B2).
Regarding claims 1, 9, 11, and 22, Bekele discloses a multilayer film comprising a core layer comprising polyamide layers (multilayer barrier layers), two intermediate EVOH copolymer layers, two tie layers and two outer layers including an olefinic polymer specifically ethylene polymer (abstract, [0134]-[0136] and [0138]). At least one of the outer layer comprises at least 10% by weight polyethylene and the outer layer comprise low density polyethylene and high density polyethylene (Table A, Ex. 1-21 where outer layer, A, contain 22% low density polyethylene and outer layer, G, contains 15% high density polyethylene and Ex. 30 where both outer layers contain 25% low density polyethylene). The outer layers may contain UV absorbers (UV radiation blocking agents) ([0147]-[0148]).
The barrier layer comprises less than 50 wt% and specifically 5 to 45 wt% amorphous polyamide (aromatic polyamide) which include DuPont's SELAR™ PA 3426 ([0127]) and 55 to 95 wt% semicrystalline polyamide (aliphatic polyamide) which is considered to overlap the claimed range of aromatic to aliphatic polyamide of 15:85 to 85:15. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Bekele does not specifically disclose the UV absorbers absorbing UV-A radiation.
Danielson disclose novel ultraviolet absorbing compounds that are extremely low in color and are highly effective in providing protection in high wavelength ranges of up to 390 nm, specifically 250 to 400 nm and may be used in clear thermoplastics (abstract, col. 3, lines 59-64, and col. 4, lines 17-21).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the UV absorbers in Bekele could be the absorbers taught in Danielson with UV protection at wavelengths of up to 390 nm as a highly effective, low color absorber which may be used in clear thermoplastics in packaging applications (Danielson, abstract, and col. 7, lines 21-43).
Bekele in view of Danielson does not specifically disclose UV protection in all of the A-region, B-region and C-region or the laminate being transparent. However, given the similarity in structure between the laminate in Bekele in view of Danielson and the claimed invention, these properties would be expected. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Bekele in view of Danielson disclose a laminate comprising an outer layer with a UV absorber that absorbs in at least the UV-A and UV-B region and polyamide layers which will absorb in the UV-B and UV-C regions (see discussion above and instant Specification, page 3, lines 2-7, page 4, lines 28-31, page 6, lines 28-30). Further, Bekele in view of Danielson discloses a laminate with the same layers are claimed (see discussion above). Thus, the laminate in Bekele in view of 
Bekele in view of Danielson does not specifically disclose the amount of UV absorber being at least 10 wt%. However it would have been obvious to one of ordinary skill in the art at the time of the invention that the amount of UV absorber will be dependent on the amount of desired protection. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of UV absorber involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 13, Bekele discloses the outer layers being a blend of low density polyethylene (hereafter “LDPE”) and linear low density polyethylene (hereafter “LLDPE”) ([0022], [0023] and [0138]).
Regarding claim 15, Bekele discloses the tie layers are anhydride grafted ethylene where the anhydride may be maleic anhydride ([0133]).
Claims 4, 14 and 23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bekele in view do Danielson as applied to claim 1 above, and further in view of Akao (US 5,017,429).
Bekele discloses the laminate of claim 1 as discussed above. Bekele discloses the outer layers being a blend of LDPE and LLDPE ([0022] and [0023]) and UV absorber (UV blocking agent) in the outer layer ([0148]). Bekele does not specifically disclose the exact amount of LDPE and LLDPE or UV blocking agent.
Akao discloses packaging comprising a thermoplastic heat seal layer and a metallized flexible sheet which is laminated to a linear low density polyethylene resin 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the outer layers in the multilayer film in Bekele could comprise a multilayered coextruded film as taught in Akao where at least one layer is an LLDPE layer with less than 60 wt% LDPE and more than 40 wt% LLDPE to have an outer layer which is excellent in heat sealing, tear strength, and impact puncture strength (Akao, col. 11, lines 4-7). 
A layer with less than 60 wt% LDPE and more than 40 wt% LLDPE renders obvious a layer with a LDPE to LLDPE ratio of 70:30 to 30:70; 45wt% LLDPE and 45 wt% LDPE and a ratio of 1:1 LDPE and LLDPE. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05. Bekele further discloses including UV absorbers in an appropriate amount (Bekele, [0147]-[0148]). It would have been obvious to one of ordinary skill in the art that the UV absorber could be added in any of the outer layers in the amount of 10 wt% to achieve a desired level of UV absorption or blocking. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable .
Claims 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bekele in view of Danielson, Akao, Hogstrom et al. (US 5,741,566) and Frisk et al. (US 6,872,459 B1).
Bekele discloses a multilayer film comprising a core layer comprising at least two polyamide layers, two intermediate EVOH copolymer layers, two tie layers and two outer layers including an olefinic copolymer (abstract and [0134]-[0136]). At least one of the outer layer comprises at least 10% by weight polyethylene (Table A, Ex. 1-22 contain 22% low density polyethylene and Ex. 30 has 25% low density polyethylene). The outer layers may contain UV absorbers (UV radiation blocking agents) ([0148]). Bekele discloses the tie layers are anhydride grafted ethylene where the anhydride may be maleic anhydride ([0133]).
The barrier layer comprises less than 50 wt% amorphous polyamide which include DuPont's SELAR™ PA 3426 ([0127]). Bekele does not specifically disclose the amorphous polyamide being aromatic with more than 50% of the recurring units of at least one aromatic group and an amide moiety. Examiner takes the position based on Applicant's disclosure that DuPont's SELAR™ PA will inherently have these properties since Applicant discloses that these polyamides can suitably be used as the aromatic polyamide (see instant Specification, page 6, lines 3-5).  
Bekele does not specifically disclose the UV absorbers absorbing UV-A radiation.
Danielson disclose novel ultraviolet absorbing compounds that are extremely low in color and are highly effective in providing protection in high wavelength ranges of up 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the UV absorbers in Bekele could be the absorbers taught in Danielson with UV protection at wavelengths of up to 390 nm as a highly effective, low color absorber which may be used in clear thermoplastics in packaging applications (Danielson, abstract, and col. 7, lines 21-43).
Bekele in view of Danielson does not specifically disclose UV protection in all of the A region, B-region and C-region or the laminate being transparent. However, given the similarity in structure between the laminate in Bekele in view of Danielson and the claimed invention, these properties would be expected. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best,
Bekele in view of Danielson does not specifically disclose the amount of UV absorber being at least 10 wt%. However it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of UV absorber will be dependent on the amount of desired protection. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of UV absorber involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Bekele further discloses the total film thickness being any desired thickness including 0.5 to 15 mils and each layer being any desired thickness ([0149]) but does not disclose specific thicknesses for the outer layers or the polyamide barrier layers. 
Hogstrom discloses a multilayer film comprising the following layers: A-B-C-D-C-B'-A' where A and A' is a polyolefin layer, B and B' is a bonding layer, C is an aromatic polyamide layer and D is a polyethylene-vinyl alcohol layer (abstract). Layer A and A' may be a polyethylene layer (col. 3, line 3) where the layer contains only polyethylene (at least 10% by weight polyethylene) (col. 6, lines 12-13) and the C layers contains MXD-6 which has an aromatic ring so is an aromatic polyamide (col. 5, line 56 to col. 6, line 4). The polyolefin layers are 20 to 100 microns (col. 5, lines 36-38) and the polyamide layers are 20 to 100 microns (col. 5, lines 52-55). 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the outer layer and polyamide barrier layers could have the thicknesses taught in Hogstrom as suitable thicknesses for these layers in a multilayer film for use as a package (Hogstrom, col. 1, lines 4-6 and Bekele, [0002]).
Bekele does not specifically disclose the outer polyethylene layer being a multilayer film or the amount of LDPE and LLDPE being 70:30 to 30:70 w/w.
Akao discloses packaging comprising a thermoplastic heat seal layer and a metallized flexible sheet which is laminated to a linear low density polyethylene resin adhesive layer (abstract) where the heat seal layer is a multilayer film comprising a film with more than 40 wt% LLDPE and less than 60 wt% of another polyolefin including LDPE (col. 10, lines 49-65 and col. 7, lines 24-25). The multilayered film is laminated to both faces of the metallized flexible sheet layer where either side may be used as a heat seal layer (col. 12, lines 3-11).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the outer layers in the multilayer film in Bekele could comprise a multilayered coextruded film as taught in Akao where at least one layer is an LLDPE layer with less than 60 wt% LDPE and more than 40 wt% LLDPE to have an outer layer which is excellent in heat sealing, tear strength, and impact puncture strength (Akao, col. 11, lines 4-7) and for there to further be at least one additional layer to compensate for a low Young's modulus (Akao, col. 11, lines 8-10). Further, it would have been obvious for both outer layers to be this configuration to have a film with excellent physical strength (Akao, col. 12, lines 3-8).
Bekele does not specifically disclose the polyamide layers comprising aromatic and aliphatic polyamide in a weight ratio of 1:1.
Frisk discloses a laminated material for food packaging comprising an intermediate layer, core layer and heat sealable innermost layer (abstract). The 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the polyamide layer Bekele could contain 50% aromatic polyamide and 50% aliphatic polyamide as taught in Frisk to have a layer which has excellent aroma barrier properties (Frisk, col. 12, lines 44-47).  
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bekele in view of Danielson, Akao and Frisk.
Bekele discloses a multilayer film comprising a barrier layer comprising three polyamide layers, two intermediate EVOH copolymer layers, two tie layers and two outer layers including an olefinic copolymer (abstract and [0136]-[0137]). At least one of the outer layer comprises at least 10% by weight polyethylene (Table A, Ex. 1-22 contain 22% low density polyethylene and Ex. 30 has 25% low density polyethylene). The outer layers may contain UV absorbers (UV radiation blocking agents) ([0148]). Bekele discloses the tie layers are anhydride grafted ethylene where the anhydride may be maleic anhydride ([0133]).
The polyamide layers comprise less than 50 wt% amorphous polyamide which include DuPont's SELAR™ PA 3426 ([0127]). Bekele does not specifically disclose the amorphous polyamide being aromatic with more than 50% of the recurring units of at least one aromatic group and an amide moiety. Examiner takes the position based on Applicant's disclosure that DuPont's SELAR™ PA will inherently have these properties since Applicant discloses that these polyamides can suitably be used as the aromatic polyamide (see instant Specification, page 6, lines 3-5). Bekele further discloses the 
Bekele does not specifically disclose the UV absorbers absorbing UV-A radiation.
Danielson disclose novel ultraviolet absorbing compounds that are extremely low in color and are highly effective in providing protection in high wavelength ranges of up to 390 nm, specifically 250 to 400 nm and may be used in clear thermoplastics (abstract, col. 3, lines 59-64, and col. 4, lines 17-21).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the UV absorbers in Bekele could be the absorbers taught in Danielson with UV protection at wavelengths of up to 390 nm as a highly effective, low color absorber which may be used in clear thermoplastics in packaging applications (Danielson, abstract, and col. 7, lines 21-43).
Bekele in view of Danielson does not specifically disclose UV protection in all of the A region, B-region and C-region or the laminate being transparent. However, given the similarity in structure between the laminate in Bekele in view of Danielson and the claimed invention, these properties would be expected. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Bekele in view of Danielson disclose a laminate comprising an outer layer with a UV absorber that absorbs in at least the UV-A and UV-B region and polyamide layers which will absorb in the UV-B and UV-C regions (see discussion above and instant Specification, page 3, lines 2-7, page 4, lines 28-31, page 
Bekele in view of Danielson does not specifically disclose the amount of UV absorber being at least 10 wt%. However it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of UV absorber will be dependent on the amount of desired protection. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of UV absorber involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Bekele discloses the outer layers being a blend of low density polyethylene (hereafter “LDPE”) and linear low density polyethylene (hereafter “LLDPE”) ([0022] and [0023]). Bekele does not specifically disclose an additional tie layer and polyethylene outer or sealant layer on the outer layers where the additional outer layer is a multilayer film or the amount of LDPE and LLDPE in the outer layer being 70:30 to 30:70 w/w
Akao discloses packaging comprising a thermoplastic heat seal layer and a metallized flexible sheet which is laminated to a linear low density polyethylene resin adhesive layer (polyethylene tie layer) (abstract) where the heat seal layer is a multilayer film comprising a film with more than 40 wt% LLDPE and less than 60 wt% of another polyolefin including LDPE (col. 10, lines 49-65 and col. 7, lines 24-25). The multilayered film is laminated to both faces of the metallized flexible sheet layer where either side may be used as a heat seal layer (col. 12, lines 3-11).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the outer layers in the multilayered film in Bekele to comprise the multilayered coextruded films as taught in Akao including an intermediate layer of ethylene copolymer (polyethylene tie layer) to have a film has excellent heat sealing properties, tear strength and impact puncture strength (Akao, col. 11, lines 4-6) and for there to further be at least one additional layer to compensate for a low Young's modulus (Akao, col. 11, lines 8-10). Further, it would have been obvious for both outer layers to be this configuration to have a film with excellent physical strength (Akao, col. 12, lines 3-8). Further, it would have been obvious to one of ordinary skill in the art at the time of the invention that the outer layers in the multilayer film in Bekele could comprise a multilayered coextruded film as taught in Akao where at least one layer is an LLDPE layer with less than 60 wt% LDPE and more than 40 wt% LLDPE to have an outer layer which is excellent in heat sealing, tear strength, and impact puncture strength (Akao, col. 11, lines 4-7).
Bekele does not specifically disclose one of the polyamide layers comprising aromatic and aliphatic polyamide in a weight ratio of 1:1.
Frisk discloses a laminated material for food packaging comprising an intermediate layer, core layer and heat sealable innermost layer (abstract). The intermediate layer comprises 50% nylon-MXD6 (aromatic polyamide) and 50% nylon 6 (PA 6) which gives a 1:1 ratio (col. 5, lines 55-60). 
It would have been obvious to one of ordinary skill in the art at the time of the invention that one of the polyamide layer Bekele could contain 50% aromatic polyamide .  
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bekele in view of Danielson as applied to claim 1 above, and further in view of in view of Frisk, Shah (US 5,004,647) and Pezzoli et al. (US 5,491,011) as evidenced by Mitsubishi Gas Chemical (http://www.mgc.co.jp/eng/products/nop/nmxd6/nature.html).
Bekele discloses the laminate of claim 1 as discussed above. 
Bekele further discloses the multilayer film having two intermediate layers of EVOH (abstract) and further comprising two second layers of polyamide between the intermediate layer of EVOH and a tie layer ([0044]-[0047]) which is considered to disclose a fourth layer of EVOH and third and fourth layers of polyamide as well as second and sixth layers of maleic anhydride grafted polyethylene as the tie layers (see [0133] for the composition of the tie layers). Bekele further discloses the total film thickness being any desired thickness including 0.5 to 15 mils and each layer being any desired thickness ([0149]). Bekele does not specifically disclose the thickness of the tie layers being 12 microns. 
However, Bekele does include examples where the tie layers are 0.28 mils (about 7 microns) and 0.61 mils (about 15 microns) (see Table 2, layer B). It would have been obvious to one of ordinary skill in the art at the time of the invention that the tie layer could have a thickness of 12 microns between the two examples presented in Bekele as a known suitable thickness given Bekele discloses the layer may be any 
Bekele does not specifically disclose the EVOH layer comprising 90% EVOH.
Shah discloses multiple layer oriented films comprising a core EVOH layer, two intermediate adhesive layers and two outer layer (abstract) and where the core EVOH layer is a blend of about 90% EVOH and 10% polyamide (col. 4, lines 56-62).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the EVOH layer in Bekele to have the composition taught in Shah to have a layer which does not develop voids and has good oxygen barrier properties (Shah, col. 4, lines 41-51).
Bekele does not specifically disclose the polyamide layers comprising 50% PA 6 and 50% aromatic polyamide or the thickness of the layer being 5 microns and the tie layers comprising 80% LLDPE and 20% maleic anhydride grafted polyethylene.
Frisk discloses a laminated material for food packaging comprising an intermediate layer, core layer and heat sealable innermost layer (abstract). The intermediate layer comprises 50% nylon-MXD6 (aromatic polyamide) and 50% nylon 6 (PA 6) (col. 5, lines 55-60). The intermediate layer is applied at a thickness of 3 to 30 g/m2 (col. 10, lines 9-15). An adhesion layer may be used between the polyamide intermediate layer and polyethylene layer. The adhesion layer may be maleic-anhydride graft polyolefin blended with PE (col. 11, lines 49-65) where LLDPE is taught to be a type of PE (col. 12, lines 1-6). 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the polyamide layer with a thickness of 3 to 30 g/m2 taught in Frisk could 
Examiner takes the position that a thickness of 3 to 30 g/m2 of 50% nylon 6 and 50% MXD6 will be expected to encompass a thickness of 5 microns as evidenced by Mitsubishi Gas Chemical since MXD6 has a specific gravity of 1.22 and nylon 6 has a specific gravity of 1.14 (see Mitsubishi Gas Chemical) so 50% of each will give a specific gravity of about 1.18 and thickness range of about 2.5 to 25 microns.
It would have further been obvious to one of ordinary skill in the art at the time of the invention that the tie layers in Bekele could be a LLDPE/maleic-anhydride graft polyolefin blend as taught in Frisk as a suitable adhesion layer (Frisk, col. 11, lines 49-65). It would have been obvious that a person of ordinary skill in the art could include the claimed amounts of LLDPE and maleic-anhydride graft polyolefin to achieve desired adhesion and infiltration resistance properties (Frisk, col. 11, line 48 to col. 12, line 7).
Bekele does not specifically disclose an additional polyethylene layer with 90% LLDPE and 10% LDPE. 
Pezzoli discloses a multilayer ethylene polymer sheet structure which comprises a linear low density polyethylene layer with a thickness of 0.5 to 2 mil (about 13 to 50 microns) (abstract and col. 1, lines 60-64) comprising linear low density polyethylene and up to 10% low density polyethylene (col. 3, lines 16-21).
It would have been obvious to one of ordinary skill in the art at the time of the invention that a linear low density polyethylene layer with 10% low density polyethylene (so 90% LLDPE) could be included in the barrier layer in Bekele to give the barrier puncture and oil resistance (Pezzoli, col. 3, lines 24-27).
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bekele in view of Danielson, Akao, Hogstrom, and Frisk et al. as applied to claim 16 above, and further in view of in view of Shah (US 5,004,647) and Pezzoli et al. (US 5,491,011) as evidenced by Mitsubishi Gas Chemical (http://www.mgc.co.jp/eng/products/nop/nmxd6/nature.html).
Bekele in view of Akao, Hogstrom and Frisk discloses the laminate of claim 16 as discussed above. 
Bekele further discloses the multilayer film having two intermediate layers of EVOH (abstract) and further comprising two second layers of polyamide between the intermediate layer of EVOH and a tie layer ([0044]-[0047]) which is considered to disclose a fourth layer of EVOH and third and fourth layers of polyamide as well as second and sixth layers of maleic anhydride grafted polyethylene as the tie layers (see [0133] for the composition of the tie layers). Bekele further discloses the total film thickness being any desired thickness including 0.5 to 15 mils and each layer being any desired thickness ([0149]). Bekele does not specifically disclose the thickness of the tie layers being 12 microns. 
However, Bekele does include examples where the tie layers are 0.28 mils (about 7 microns) and 0.61 mils (about 15 microns) (see Table 2, layer B). It would have been obvious to one of ordinary skill in the art at the time of the invention that the tie layer could have a thickness of 12 microns between the two examples presented in Bekele as a known suitable thickness given Bekele discloses the layer may be any desired thickness ([0149]) and there are two acceptable thicknesses which encompass 12 microns.
Bekele does not specifically disclose the EVOH layer comprising 90% EVOH.
Shah discloses multiple layer oriented films comprising a core EVOH layer, two intermediate adhesive layers and two outer layer (abstract) and where the core EVOH layer is a blend of about 90% EVOH and 10% polyamide (col. 4, lines 56-62).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the EVOH layer in Bekele to have the composition taught in Shah to have a layer which does not develop voids and has good oxygen barrier properties (Shah, col. 4, lines 41-51).
Bekele does not specifically disclose the polyamide layers comprising 50% PA 6 and 50% aromatic polyamide or the thickness of the layer being 5 microns and the tie layers comprising 80% LLDPE and 20% maleic anhydride grafted polyethylene.
Frisk discloses a laminated material for food packaging comprising an intermediate layer, core layer and heat sealable innermost layer (abstract). The intermediate layer comprises 50% nylon-MXD6 (aromatic polyamide) and 50% nylon 6 (PA 6) (col. 5, lines 55-60). The intermediate layer is applied at a thickness of 3 to 30 g/m2 (col. 10, lines 9-15). An adhesion layer may be used between the polyamide intermediate layer and polyethylene layer. The adhesion layer may be maleic-anhydride graft polyolefin blended with PE (col. 11, lines 49-65) where LLDPE is taught to be a type of PE (col. 12, lines 1-6). 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the polyamide layer with a thickness of 3 to 30 g/m2
Examiner takes the position that a thickness of 3 to 30 g/m2 of 50% nylon 6 and 50% MXD6 will be expected to encompass a thickness of 5 microns as evidenced by Mitsubishi Gas Chemical since MXD6 has a specific gravity of 1.22 and nylon 6 has a specific gravity of 1.14 (see Mitsubishi Gas Chemical) so 50% of each will give a specific gravity of about 1.18 and thickness range of about 2.5 to 25 microns.
It would have further been obvious to one of ordinary skill in the art at the time of the invention that the tie layers in Bekele could be a LLDPE/maleic-anhydride graft polyolefin blend as taught in Frisk as a suitable adhesion layer (Frisk, col. 11, lines 49-65). It would have been obvious that a person of ordinary skill in the art could include the claimed amounts of LLDPE and maleic-anhydride graft polyolefin to achieve desired adhesion and infiltration resistance properties (Frisk, col. 11, line 48 to col. 12, line 7).
Bekele does not specifically disclose an additional polyethylene layer with 90% LLDPE and 10% LDPE. 
Pezzoli discloses a multilayer ethylene polymer sheet structure which comprises a linear low density polyethylene layer with a thickness of 0.5 to 2 mil (about 13 to 50 microns) (abstract and col. 1, lines 60-64) comprising linear low density polyethylene and up to 10% low density polyethylene (col. 3, lines 16-21).
It would have been obvious to one of ordinary skill in the art at the time of the invention that a linear low density polyethylene layer with 10% low density polyethylene (so 90% LLDPE) could be included in the barrier layer in Bekele to give the barrier puncture and oil resistance (Pezzoli, col. 3, lines 24-27).

Response to Arguments
The rejection(s) of claim(s) 1, 4, 9, 11, 13-18, and 21-23 under 35 USC 103 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bekele in view of Danielson; Bekele in view do Danielson and further in view of Akao; Bekele in view of Danielson, Akao, Hogstrom and Frisk; Bekele in view of Danielson, Akao and Frisk; Bekele in view of Danielson and further in view of in view of Frisk, Shah and Pezzoli as evidenced by Mitsubishi Gas Chemical; Bekele in view of Danielson, Akao, Hogstrom, and Frisk and further in view of in view of Shah and Pezzoli as evidenced by Mitsubishi Gas Chemical.
To the extent Applicant’s arguments still apply, Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that the using UV absorbers in a laundry list of other additives does not disclose a laminate capable of preventing radiation in all three claimed UV-regions where Bekele has nothing to do with a laminate having UV blocking agent in an outer layer and barrier. Further, Applicant argues the polyamide in Bekele does not have UV blocking properties where the data sheet for SELAR PA 3426 does not mention UV blocking properties. Applicant submits a declaration to show unexpected properties with the claimed laminate having UV blocking properties comparing a laminate with no UV absorbers or a polyamide layer, a laminate with only a polyamide layer and a laminate with both polyamide barrier layers and UV absorbers in the outer layer. Applicant argues the results show unexpected results with superior UV blocking properties in the UV-A, UV-B and UV-C regions. Applicant further argues the examples 
Examiner respectfully disagrees. First, the disclosure of UV absorbers in Bekele is considered to disclose and teach the desire for UV wavelengths to be absorbed by the laminate so that it is not transmitted to the contents of the packaging (Bekele, [0147]). Further, as taught in Danielson it is known in the art to have UV absorbers that absorb in all UV wavelengths including the longer UV-A wavelengths (Danielson, abstract, cols. 1-4) and that the absorbers are effective for use in clear thermoplastics (Danielson, abstract). Thus, one of ordinary skill in the art would have understood that the presence of UV absorbers includes UV absorbers that will absorb in UV-A, UV-B, and UV-C regions. 
Further, Bekele specifically discloses the use of aromatic polyamide in the polyamide layer ([0127]) which the instant Specification specifically discloses as providing UV-B and UV-C protection (see instant Specification, page 9, lines 18-19). Neither Bekele nor the data sheet for SELAR PA is required to list the UV protective qualities for the qualities to be inherently present. Thus, because Applicant has specifically disclosed that amorphous polyamide has these properties and Bekele uses amorphous polyamide, the polyamide layer in Bekele is considered to have the same UV blocking properties as the claimed invention. 
Examiner would further like to note that the claimed invention is to a laminate that is capable of preventing UV-radiation. There is no limitation in the amount of UV-radiation that is prevented only that the laminate will prevent some amount. This interpretation is supported by the Affidavit filed by Suthar which contains a graph 
Further, regarding the argument that the laminate in Bekele is opaque, Examiner is unable to determine where in Bekele the laminate is described as an opaque white laminate as argued by Applicant. Even if the examples include some amount of white pigment, the examples are not limiting to Bekele’s disclosure, and there is no evidence that the use of the pigment would render the laminate opaque. Still further, Bekele specifically discloses that the use of pigment is optional (Bekele, [0147]) in which case the laminate would be expected to be transparent when the optional pigment is not present in the laminate. 
The affidavit by Suthar under 37 CFR 1.132 filed 12/8/2020 is insufficient to overcome the rejection of claim 1 based 35 USC 103 as set forth in the last Office action because:  the affidavit by Suthar fails to establish results which are unexpected.
The affidavit tests three samples, one with no UV absorbers or amorphous polyamide layers, one with only amorphous polyamide layers, and one with both UV absorbers and amorphous polyamide layers and compares the results. Examiner agrees that each examples has significantly different results but not that the results would be unexpected. First, Examiner would like note that the closest prior art is Bekele which has at least a laminate which include amorphous polyamide so the laminate with 
Thus, the affidavit by Suthar is not considered to overcome the 35 USC 103 rejection.
Regarding the argument that none of the other cited reference cure the deficiencies of Bekele, Bekele in view of Danielson is not considered deficient for the reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783